Exhibit 10.1

 

[g182411kii001.jpg]

TECHNOLOGY FINANCE

 

MASTER LEASE AGREEMENT

 

THIS LEASE (“Lease”), dated as of September 17, 2010, is made by and between
U.S. Bancorp Equipment Finance, Inc. - Technology Finance Group, having its
principal office at 801 Larkspur Landing, Larkspur, CA 94939 (“Lessor”), and
OVERSTOCK.COM, INC. having its principal office at 6350 South 3000 East, Salt
Lake City,  UT 84121 (“Lessee”).

 

LESSOR AND LESSEE COVENANT AND AGREE AS FOLLOWS:

 

1.     PROPERTY LEASED.  Lessee hereby leases from Lessor the personal property
(“Property”) together with any replacements, additions, repairs, now or
hereafter incorporated therein and finances the licensed software and/or
services, which may include training, installation, maintenance, custom
programming and technical consulting (collectively, “Financed Items”) as
described in any Schedule to Master Lease Agreement (“Schedule”) or Certificate
of Delivery and Acceptance now or hereafter executed by the parties hereto. 
Each Schedule shall incorporate all of the terms and conditions of the Lease and
contain such additional terms and conditions, as the parties shall agree.

 

2.     TERM.  The Lease shall be effective upon the execution hereof by Lessor. 
The Lease may consist of an “Installation Period” and an “Initial Term”. The
Installation Period for each Schedule shall begin on the date set forth on the
first Certificate of Delivery and Acceptance (“Acceptance Certificate”) executed
by Lessee as the “Installation Date” and continue to the “Commencement Date” as
set forth in the Schedule.  The Initial Term of the Lease shall begin on the
Commencement Date and shall continue for the period as set forth in the
Schedule. At the expiration of the Initial Term (or any Extension Term), the
Lease shall automatically extend with respect to all Property for a new six
(6) month term (an “Extension Term”) under the same terms as contained herein
(except that Lessor may reduce the rent to reflect that the Extension Term does
not include any Financed Items) unless terminated by either party upon three
(3) months prior written notice.

 

3.     RENT AND PAYMENT.  During the Initial Term of the Lease, Lessee shall pay
Lessor rent as indicated on the Schedule, which shall be due and payable in
advance each month on or before the payment date shown in each Schedule (the
“Rent Payment Date”).  The term “rent” includes amounts due Lessor for Financed
Items.  During any Installation Period, for each Acceptance Certificate, Lessee
shall pay rent on the Property from the Installation Date on the Acceptance
Certificate to the Commencement Date of the Lease.  All rent and other amounts
due hereunder shall be paid to Lessor at Lessor’s address set forth above or at
such place as Lessor shall designate.   Whenever any payment (of rent or
otherwise) is not made within ten (10) days after the date such payment is due,
Lessee shall pay a late charge calculated at one and one-half percent (1.5%) of
the amount overdue for each month or portion thereof that such amount remains
unpaid.  The parties agree that the amount of such late charge represents a
reasonable estimate of the cost Lessor will incur in processing a delinquent
payment and that such late charge shall be paid as liquidated damages and not as
a penalty. Acceptance of any late charge by Lessor shall not constitute a waiver
of default with respect to any overdue amount or prevent Lessor from exercising
any other available rights and remedies.

 

This Lease is a net lease, it being the intention of the parties that all costs,
expenses and liabilities associated with the Property or its lease shall be
borne by Lessee.  EXCEPT AS OTHERWISE PROVIDED IN ANY SCHEDULE, THIS LEASE IS
NON-CANCELABLE.  Lessee’s obligation to pay rent and any other amounts due under
the Lease shall be absolute and unconditional, and shall not be subject to any
abatements, reductions, defenses, counterclaims, deferments or any recoupment or
set-off against Lessor or any assignee for any reason whatsoever.  Upon Lessee’s
execution of the Acceptance Certificate for each Schedule, to the extent
permitted by applicable law, Lessee hereby waives any and all rights and
remedies under Article 2A-508 through 522 of the Uniform Commercial Code
(“UCC”).

 

4.     SELECTION, INSTALLATION AND ACCEPTANCE OF PROPERTY.  Lessee acknowledges,
represents and warrants that it: (i) has selected the Property and any Financed
Items; (ii) has relied on its own skill and experience in selecting the Property
and Financed Items suitable to its particular needs or purposes and has neither
relied upon the skill or judgment of Lessor nor believes that Lessor or its
agents possess any special skill or judgment in the selection of the Property or
Financed Items for Lessee’s particular purposes; (iii) has not informed Lessor
of its particular needs in using the Property or Financed Items; (iv) has not
relied on any statement, if any, made by Lessor as to the suitability of the
Property or Financed Items; and (v) acknowledges that Lessor is neither the
manufacturer nor seller of the Property nor an agent of any such person.

 

Upon delivery and installation of the Property and Financed Items, Lessee shall
inspect the Property and Financed Items and if the Property and Financed Items
conform to Lessee’s specification, Lessee agrees to accept the Property and
Financed Items and execute and deliver to Lessor an Acceptance Certificate,
which shall irrevocably establish Lessee’s acceptance of the Property and
Financed Items for all purposes of the Lease. If the Property is not properly
installed, does not operate as represented or warranted by the supplier or
manufacturer, or the Property or Financed Items are unsatisfactory for any
reason whatsoever and Lessee has not signed an Acceptance Certificate as a
result thereof, Lessee shall (i) notify Lessor within ten (10) days after
delivery and installation of the Property and Financed Items of the nature and
extent of such defect or problem and (ii) make a claim on account thereof solely
against the supplier or manufacturer.  Lessor shall not have any obligation to
pay the supplier of the Property or Financed Items until a duly-executed
Acceptance Certificate is received from Lessee.  If Lessee has not furnished
Lessor with an Acceptance Certificate within twenty (20) days after delivery and
installation of the Property or Financed Items, Lessee shall, upon Lessor’s
request, assume Lessor’s rights and obligations as purchaser, reimburse Lessor
in full for any amounts paid by Lessor on account of the Property or Financed
Items, indemnify and defend Lessor against all claims, liabilities, damages and
expenses in connection with the Property or Financed Items, and have all rights
to pursue remedies that may be available against the carrier, supplier or
manufacturer thereof.

 

5.     LESSOR’S DISCLAIMERS.  Lessor has obtained the Property and Financed
Items based on specifications furnished by the Lessee.  Lessor does not deal in
Property of this kind or otherwise hold itself or its agents out as having
knowledge or skill particular to the Property. Provided Lessee is not in default
under the Lease, Lessor hereby assigns to Lessee, to the extent assignable, the
benefit of any applicable manufacturer’s warranties.  Lessee’s sole remedy for
the breach of any such warranty shall be against the manufacturer of the
Property and not against Lessor.  Lessor warrants that, so long as Lessee shall
not be in default under the Lease, Lessor will not disturb Lessee’s right of
quiet enjoyment to possess and use the Property for its intended

 

--------------------------------------------------------------------------------


 

purpose.  To the extent the Lease includes the financing of Financed Items,
(i) ownership of any software shall remain with the licensor thereof and
Lessee’s rights with respect to such software shall be governed by a separate
license agreement between the licensor and the Lessee, which shall not be
affected by the Lease; and (ii) any services shall be performed by a third-party
service provider unrelated to Lessor.  IN NO EVENT SHALL LESSOR HAVE ANY
OBLIGATION TO PERFORM ANY SERVICES, AND ANY FAILURE OF SUCH THIRD-PARTY SERVICE
PROVIDER TO PROVIDE ANY SERVICES FINANCED HEREUNDER SHALL NOT EXCUSE LESSEE’S
OBLIGATIONS UNDER THE LEASE.

 

LESSOR ASSUMES NO RESPONSIBILITY FOR AND MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, AS TO THE TITLE, DESIGN, COMPLIANCE WITH SPECIFICATIONS,
CONDITION, QUALITY, WORKMANSHIP, OR THE SUITABILITY, SAFETY, ADEQUACY,
OPERATION, USE OR PERFORMANCE OF THE PROPERTY OR FINANCED ITEMS, OR THEIR
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, OR AS TO PATENT,
TRADEMARK OR COPYRIGHT INFRINGEMENT.  LESSOR SHALL NOT BE LIABLE TO LESSEE, NOR
SHALL THERE BE ANY ABATEMENT OR OTHER REDUCTION OR SETOFF IN RENT, FOR ANY
LIABILITY, CLAIM, LOSS, DAMAGE OR EXPENSE OF ANY KIND OR NATURE (INCLUDING
NEGLIGENCE OR STRICT LIABILITY) CAUSED, DIRECTLY OR INDIRECTLY, BY THE PROPERTY
OR FINANCED ITEMS, OR BY THE USE, MAINTENANCE, INTERRUPTION/LOSS OF SERVICE, OR
ANY DELAY OR FAILURE TO PROVIDE ANY PART THEREOF, OR BY ANY REPAIRS, SERVICES,
OR ADJUSTMENTS THERETO, OR FOR ANY LOSS OF BUSINESS OR OTHER DAMAGES
WHATSOEVER.  LESSOR SHALL NOT BE LIABLE FOR ANY LOST PROFITS OF LESSEE OR ANY
DIRECT, INDIRECT, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGE TO, OR ANY LOSS
OR EXPENSE OF LESSEE RESULTING FROM, RELATING TO OR IN ANY WAY BASED ON THE
LEASE, THE PROPERTY OR THE FINANCED ITEMS.

 

6.     TITLE, ASSIGNMENT AND CHANGE IN CONTROL.  The Property shall at all times
remain the personal property of Lessor.  Lessee shall have no right, title or
interest in the Property, except for the express rights granted hereunder. 
Lessee shall hold all Property subject and subordinate to the rights of Lessor. 
Notwithstanding the foregoing, Lessee hereby grants to Lessor a security
interest in the Property and in the rights of Lessee under any license
agreements with respect to any software included in any Financed Items (but only
if and to the extent the grant of such security interest with respect to such
software does not result in the creation or breach of any legal obligations on
the part of Lessee) as security for all Lessee’s obligations to Lessor of every
kind or nature.  Lessee authorizes Lessor to file a financing statement(s) and
agrees to execute and deliver any instruments reasonably requested by Lessor in
order to protect Lessor’s interest in the Property, the Financed Items and any
proceeds thereof.  Lessee shall, at its sole expense, (i) defend Lessor’s title
to the Property against all persons claiming against or through Lessee, (ii) at
all times keep the Property free and clear from any claim, suit, liens or
encumbrances whatsoever (except any placed thereon by Lessor and arising from
the Lease), and (iii) give Lessor immediate notice of any such claim, suit, lien
or encumbrance.

 

LESSEE SHALL NOT ASSIGN OR IN ANY WAY DISPOSE OF ANY OR ALL OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS LEASE OR ENTER INTO ANY SUBLEASE OF ALL OR ANY PART OF
THE PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR.  In the event Lessor
has consented to any sublease of the Property, Lessee hereby assigns and grants
to Lessor a security interest in any and all rights under any sublease(s), to
secure all obligations to Lessor, and Lessee shall deliver to Lessor the
original of such sublease(s).  Lessee shall not consolidate or merge with or
into any other entity, liquidate or dissolve, distribute, transfer, sell or
dispose of all of its ownership interests, properties or assets or any
substantial portion thereof other than in the ordinary course of its business,
without the prior consent of Lessor.

 

LESSEE AGREES THAT LESSOR MAY ASSIGN OR TRANSFER THIS LEASE OR LESSOR’S INTEREST
IN THE PROPERTY OR FINANCED ITEMS WITHOUT NOTICE TO LESSEE. In connection with
any change in control of Lessor (a “Change Control Event”), defined as a
circumstance whereby Lessor merges, or sells substantially all of the assets of
Lessor, or another entity comes to acquire more than 25% of the ownership
interests in Lessor or Lessor’s parent, and Lessor’s successor, assignee or
entity acquiring the specified ownership interest (collectively referred to as
the “Change Control Entity”) is a materially adverse party in any currently
pending litigation involving Lessee, then Lessor (or Lessor’s successor or
assignee) shall provide Lessee with notice of the Change Control Event as soon
as reasonably practicable following such Change Control Event identifying the
Change Control Entity, and within sixty (60) days of the notice, Lessee shall
have the right to elect to prepay the Lease by paying Lessor’s assignee an
amount equal to the sum of: (i) all amounts currently due and owing under the
Lease; (ii) the present value of all future payments to become due under the
Lease for the remaining term, discounted at four percent (4%); (iii) the
Purchase Price for the Property as specified in the Schedule; and (iv) all
applicable sales, use and property taxes (whether estimated or actual).  Any
assignee of Lessor shall have all of the rights, but none of the obligations, of
Lessor under this Lease and Lessee shall not assert against any assignee of
Lessor any defense, counterclaim or offset that Lessee may have against Lessor. 
Lessee acknowledges that any assignment or transfer by Lessor will not
materially change Lessee’s duties or obligations under this Lease nor materially
increase the burdens or risks imposed on Lessee.  Lessee will cooperate with
Lessor in executing any documentation reasonably required by Lessor or any
assignee of Lessor to effectuate any such assignment.

 

7.     TAXES AND FEES.  Lessee agrees to pay when due or reimburse and indemnify
and hold Lessor harmless from and against all taxes, fees or other charges of
any nature whatsoever now or hereafter imposed or assessed against Lessor,
Lessee the Property or any Financed Items by any federal, state, county or local
governmental authority upon the ordering, purchase, sale, delivery, leasing,
possession, use, operation, return or other disposition of the Property or
Financed Items or upon the rents, receipts or earnings arising therefrom or with
respect to the Lease (other than taxes based on or measured by the net income of
Lessor). If Lessee directly pays any such taxes, fees or other charges, upon the
request of Lessor, Lessee shall furnish written evidence of Lessee’s payment to
Lessor.  Lessor shall be responsible for the preparation and filing of all
personal property tax returns on the Property and Lessee shall timely reimburse
Lessor for all taxes paid by Lessor.

 

8.     MAINTENANCE, ADDITIONS AND UPGRADES.  Lessee shall, at its sole expense:
(i) maintain the Property in good operating order, repair, condition and
appearance and protect the Property from deterioration, other than normal wear
and tear, and furnish all required labor, parts, replacements and repairs;
(ii) enter into and maintain in force, for the term of each Lease (after the
expiration of any applicable manufacturer’s warranty), a maintenance contract
with the manufacturer of the Property or with a service organization
satisfactory to Lessor and provide Lessor with a copy of such contract and all
supplements thereto upon Lessor’s request; (iii) take all actions necessary to
cause the Property to remain eligible for any maintenance program of the
manufacturer, including the purchase of all replacements, upgrades and
enhancements relating to the Property and the software used on or with the
Property, that are required by the manufacturer for such eligibility; and
(iv) at all times during the Term, otherwise keep the Property in “Eligible
Condition” as defined hereafter.  Lessee shall at reasonable times during
business hours make the Property and Lessee’s log and maintenance records
pertaining to the Property available to Lessor for inspection.  Lessee shall be
entitled to acquire and install, at Lessee’s expense, Additions to the Property

 

--------------------------------------------------------------------------------


 

if such Additions: (i) do not interfere with or impair the operation of the
Property; (ii) are readily removable without damage to the Property; (iii) are
removed by Lessee before the Property is returned to Lessor; and (iv) do not
interfere with Lessee’s ability to keep the Property eligible for manufacturer’s
maintenance.  Subject to compliance with the foregoing requirements, such
Additions (but not Upgrades or other attachments) shall remain the property of
Lessee upon termination of the Lease.  Except as authorized herein, Lessee shall
not, without the prior written consent of Lessor, make any alterations or
install any attachments or Upgrades to the Property.  Any permitted alterations,
attachments or Upgrades, and all items and materials related thereto, shall
automatically become the property of Lessor.  “Additions” shall be defined as
new items of equipment acquired by Lessee that are connected to or work with the
Property but which have a unique identification or serial number and do not
require the removal or replacement of any of the Property or any Component in
order for the Addition to function with the Property.  “Upgrades” shall be
defined as technical improvements to the Property the installation of which
requires replacement of Components or other parts or requires the rewiring or
other physical or permanent alteration of the Property on which the Upgrade is
installed.  “Components” shall be defined as those parts and other separately
identifiable devices that are contained in the Property and that are useful or
necessary in the function of the Property.

 

Lessee may obtain Upgrades for the Property if (i) installation of such Upgrades
will not interfere with Lessor’s title to the Property, and (ii) when returned
to Lessor in compliance with return provisions hereunder, the Property shall
include all such Upgrades or shall have been returned to its original condition
in a manner acceptable to Lessor. Any Upgrades to be leased from Lessor shall be
upon such terms as the parties shall agree and subject to credit approval.  At
its option and expense, Lessee may obtain and install replacement Components for
the Property if all such replacement Components are, in Lessor’s opinion, of
comparable type and value as the Component being replaced.  All such replacement
Components shall immediately become the property of Lessor.

 

9.     LESSEE REPRESENTATIONS AND WARRANTIES.  Lessee hereby represents,
warrants and covenants that: (i) Lessee has adequate power and capacity to enter
into the Lease, any Schedule, and any other documents required to be delivered
in connection with this Lease (collectively, the “Documents”); (ii) the
Documents have been duly authorized, executed and delivered by Lessee and
constitute valid, legal and binding agreements, enforceable in accordance with
their terms; there are no proceedings presently pending or, to the best
knowledge of Lessee, threatened against Lessee which will impair its ability to
perform under the Lease; and all information supplied to Lessor is accurate and
complete; (iii) Lessee’s entering into the Lease and leasing the Property and
financing any Financed Items does not and will not (a) violate any judgment,
order or law applicable to the Lease, Lessee or Lessee’s organizational
documents; or (b) result in the creation of any lien, security interest or other
encumbrance upon the Property, other than as granted hereunder; (iv) all
information and representations furnished by Lessee to Lessor concerning the
Property and Financed Items are accurate and correct; (v) the Property is
personal property and when placed in use by Lessee will not be or become
fixtures under applicable law; (vi) if Lessee is a business entity, it is and
shall be validly existing and in good standing under laws of the state of its
organization, and Lessee shall give written notice to Lessor within 30 days of
any termination or revocation of Lessee’s existence by its state of
organization.  Lessee shall not change its state of organization, headquarters
or residence without providing prior written notice to Lessor; (vii) the persons
signing the Documents are acting with all necessary authority and hold the
offices indicated below their signatures, which are genuine; (viii) all
financial data of Lessee or of any consolidated group of companies of which
Lessee is a member (“Lessee Group”) delivered to Lessor have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis with prior periods and fairly present the financial position and results
from operations of Lessee, or of the Lessee Group, as of the stated date and
period(s); (ix) since the date of the most recently delivered financial data,
there has been no material adverse change in the financial or operating
condition of Lessee or of the Lessee Group;  (x) Lessee has not received any tax
or accounting advice from Lessor, and Lessor shall have no liability for
Lessee’s failure to secure any particular tax benefits or accounting treatment
with respect to the Property, the Financed Items or the Lease; and (xi) Lessee
is not and, during the Initial Term and any extension or renewal thereof, will
not be, in breach or default of any material term of any loan agreement or other
agreement concerning Lessee’s primary line of credit or similar loan facility
with any bank or other financial institution.

 

10.  RETURN OF PROPERTY.  If Lessee has not exercised any purchase option
granted in connection with the Lease upon expiration of the Initial Term (or any
Extension or Renewal Term), Lessee shall return all, but not less than all, of
the Property to Lessor at a location designated by Lessor.  Lessee shall prepare
the Property for shipping according to manufacturer’s instructions using
approved packing materials and shall bear all risk of damage or loss until the
Property is returned to Lessor at the designated location.  All costs and
expenses associated with the packing, shipping, delivery and inspection of the
Property shall be paid by Lessee, including any costs incurred by Lessor for
de-installation of alterations, attachments or Additions to the Property.

 

Lessee shall return the Property to Lessor in Eligible Condition.  The Property
shall be in “Eligible Condition” if each of the following conditions is
satisfied:  (i) the Property is in good working order (normal wear and tear
excepted) and is capable of performing all functions that the Property could
perform when delivered to Lessee; (ii) the Property as returned includes (a) all
engineering modifications, (b) all software required by the manufacturer to
operate the Property, (c) all Upgrades, and (d) other alterations required by
the manufacturer for maintenance eligibility during the term of the Lease;
(iii) the Property includes only Components and other parts from the
manufacturer or an authorized supplier; (iv) if maintenance of the Property has
been provided under a service contract, the Property is certified as eligible
for a service contract by the manufacturer of the Property or by a service
organization satisfactory to Lessor; and (v) all data and other information
stored on hard drives and other media storage devices (“Resident Data”) shall
have been securely overwritten and destroyed beyond recovery using advanced
wiping techniques (such process being referred to as “Data Erasure”), or if
Lessee does not wish to perform the Data Erasure itself, Lessee shall so notify
Lessor within four (4) months prior to termination of the Lease, and Lessee
shall return the Property to a location designated by Lessor, and Lessor will
arrange for the Data Erasure to be performed at such location at Lessee’s sole
risk and expense.  If Data Erasure is not technically feasible, Lessee may
remove and destroy the affected hard drives and other media storage devices, and
in such event the drives and devices shall be deemed to have suffered an Event
of Loss and shall be replaced by Lessee as required hereunder.  IN NO EVENT
SHALL LESSOR BE RESPONSIBLE FOR ANY DAMAGES OR CLAIMS IN CONNECTION WITH
RESIDENT DATA OR DATA ERASURE, INCLUDING WITHOUT LIMITATION, THE SUFFICIENCY OF
ANY DATA ERASURE PROCEDURES OR SERVICES, ANY ALLEGED OR ACTUAL VIOLATION OF
PRIVACY LAWS, LOST OR COMPROMISED PROPRIETARY INFORMATION, LOSS OF PROFITS,
BUSINESS OR USE, OR INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES, AND LESSEE SHALL INDEMNIFY AND HOLD LESSOR HARMLESS FROM AND AGAINST
ANY SUCH DAMAGES AND CLAIMS.  LESSOR MAKES NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO DATA ERASURE OR THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY DATA ERASURE
PROCEDURES OR SERVICES.  Lessee shall arrange or pay for any inspections and any
repairs or modifications as are required to cause the Property to be in Eligible
Condition.  If Lessee fails to return the Property in Eligible Condition upon
expiration of the Initial Term (or any Extension or Renewal Term), the Lease
shall continue and Lessee

 

--------------------------------------------------------------------------------


 

shall remain obligated to pay rent and all other amounts due under the Lease for
all Property and otherwise perform all obligations hereunder, until such time as
Lessee causes the Property to be in Eligible Condition or Lessor elects to
terminate the Lease.

 

For avoidance of doubt and notwithstanding anything to the contrary, to the
extent Lessee is required to return, or Lessor is otherwise entitled to take
possession of, any Property that includes any software, ownership of such
software shall remain with the licensor thereof and the rights of Lessor and
Lessee, if any, with respect to such software shall be governed by a separate
license agreement between the licensor and Lessor or Lessee, as applicable,
which shall not be affected by the Lease.

 

11.  GENERAL INDEMNITY.  Except for claims arising solely from Lessor’s gross
negligence or willful misconduct, Lessee shall indemnify and hold Lessor
harmless from and against any and all losses, claims, costs, expenses, damages
and liabilities, including reasonable attorney’s fees and costs, of any kind or
nature incurred by or to any person whomsoever and/or property whatsoever,
regardless of the basis, including allegations (by third parties) of wrongful,
negligent or improper act or misuse by Lessor arising out of or in connection
with the leasing, financing, manufacture, delivery, ownership, use, selection,
possession, operation, maintenance, inspection, condition, removal, return or
storage of the Property or Financed Items.  Upon request of Lessor, Lessee shall
assume the defense of all demands, claims, actions, suits and proceedings
against Lessor for which indemnity is provided and shall allow Lessor to
participate in the defense thereof.

 

12.  INSURANCE AND RISK OF LOSS.  Lessee shall obtain insurance coverage for the
Property. The expense of such insurance coverage shall be borne by Lessee and is
not covered by Lessee’s rental payments hereunder.  Lessee shall maintain in
force, at all times from shipment of the Property to Lessee until surrender
thereof, property damage and risk insurance and liability insurance with such
coverage and from such insurance carriers as shall be satisfactory to Lessor.
The Property must be insured against all risks that are customarily insured
against on the type of equipment leased hereunder.  Such insurance policies must
name Lessor as additional insured and lender’s loss payee, and provide for
thirty (30) days advance written notice to Lessor of any modification or
cancellation.  Upon request, Lessee shall deliver to Lessor satisfactory
evidence of insurance coverage.

 

Lessee hereby assumes the entire risk of damage to or loss of the Property and
any Financed Items from any cause whatsoever, whether or not insured against,
while in transit or during the term hereof.  In the event of any loss or damage,
the Lease shall continue in full force and effect, without any modification or
reduction of any obligation of Lessee unless otherwise provided.  In the event
of damage of any kind to any of the Property (unless damaged beyond repair),
Lessee shall continue to pay rent and place the Property in good repair,
condition and working order to the satisfaction of Lessor within ninety (90)
days of the date of damage.  If the Property or any portion of the Property is
determined by Lessee to be lost, stolen, destroyed or damaged beyond repair and
is a documented casualty or if any Property is destroyed or damaged beyond
repair in connection with Data Erasure (an “Event of Loss”), Lessee at its
option may (a) continue to pay rent and replace the Property with equipment
acceptable to Lessor and of identical manufacture and equal or greater capacity,
utility and value to that of the original Property (in which case Lessee shall
transfer title to the replacement equipment to Lessor free and clear of all
liens and encumbrances of any kind) and take such further action as Lessor may
request in order to effect such substitution, or (b) pay Lessor on the next Rent
Payment Date the stipulated loss value for the Property as set forth in the
relevant Schedule (the “Stipulated Loss Value”) as of the date of the Event of
Loss and all rent accrued up to the date of payment and all other amounts then
due in connection with the Property.  Upon payment of the foregoing amounts, the
Lease shall terminate with respect to such Property, and Lessor shall transfer
ownership and title to such Property to Lessee free and clear of all
encumbrances arising by or through Lessor.

 

13.  DEFAULT.  Time is of the essence under this Lease, and Lessee shall be in
default in the event of any of the following (an “Event of Default”): (i) any
failure of Lessee to pay when due any installment of rent or any other amount
due under the Lease; (ii) failure of Lessee to perform any term, covenant or
condition of the Lease; (iii) the inaccuracy in any material respect of any
representation or warranty made by Lessee in the Lease or in any document or
certificate furnished to Lessor in connection therewith; (iv) if any of the
following actions or proceedings are not dismissed within sixty (60) days after
commencement: Lessee’s insolvency, becoming the subject of a petition in
bankruptcy, either voluntary or involuntary, or in any other proceeding under
federal bankruptcy laws; making an assignment for benefit of creditors; or being
named in, or the Property being subjected to, a suit for the appointment of a
receiver;  (v) the death, dissolution or termination of existence of Lessee;
(vi) any removal, sale, transfer, sublease, encumbrance, seizure or levy of or
upon the Property; and (vii) any default under any agreement between Lessee and
Lessor (other than this Lease) or between Lessee and any affiliate of Lessor,
including any default under section 12.1(k) of the Financing Agreement dated as
of December 22, 2009 between U.S. Bank National Association and
Overstock.com, Inc..

 

14.  REMEDIES.  Upon the occurrence of any Event of Default which continues for
more than twenty (20) days following notice thereof by Lessor and at any time
thereafter, Lessor shall have all the remedies provided by law; and without
limiting the generality of the foregoing and without terminating this Lease,
Lessor, at its sole option, shall have the right at any time to exercise
concurrently, or separately, without further notice to Lessee, any one or all of
the following remedies: (i) proceed by appropriate court action, either at law
or in equity, to enforce performance by Lessee of the Lease; (ii) request Lessee
to assemble the Property and make it available to Lessor at a place designated
by Lessor; (iii) immediately and without legal proceedings or notice to Lessee,
enter the premises, take possession of, remove and accept the Property or render
it unusable (any such taking shall not terminate this Lease); (iv) declare the
entire amount of rent and other sums payable hereunder immediately due and
payable; however, in no event shall Lessor be entitled to recover any amount in
excess of the maximum permitted by applicable law; (v) cancel the Lease as to
any or all items of Property or Financed Items.  Such cancellation shall occur
only upon notice by Lessor and only as to such items as Lessor specifically
elects to cancel.  The Lease shall continue in full force and effect as to any
remaining items; (vi) recover all of the following: (a) all accrued and unpaid
rent; plus (b) as liquidated damages for loss of a bargain and not as a penalty,
an amount equal to the Stipulated Loss Value as of the date of default, and
(c) all commercially reasonable costs incurred by Lessor in any repossession,
recovery, storage, repair, sale, re-lease or other disposition of the Property,
including attorney’s fees and costs of collection of any amounts hereunder,
including any collection agency fee, plus interest on each of the foregoing at a
rate of eighteen percent (18%) per annum until paid, or the maximum rate
permitted by law, whichever is less; and (vii) Lessor may, but is not required
to, re-lease or sell the Property, or any portion thereof, at public or private
sale on such terms and to such persons as Lessor shall elect.  The proceeds of
any such lease or sale, after deducting all costs and expenses incurred in
connection with the recovery, repair, storage, leasing and sale of the Property,
will be applied to payment of all amounts owed hereunder.  If the proceeds from
any sale or lease of the Property is not sufficient to pay the amounts owed
Lessor under this Section, Lessee shall pay the deficiency.  Lessor shall keep
any excess.

 

--------------------------------------------------------------------------------


 

In exercising its remedies, Lessor may require Lessee to return the Property. 
The Property as returned shall be in accordance with the terms of the Lease.  If
Lessee fails to return the Property in the required condition, Lessor may cause
the Property to be placed in such condition, at Lessee’s expense. In the event
Lessor takes possession of the Property, Lessor shall make commercially
reasonable efforts to mitigate its damages and Lessee agrees that Lessor’s
proceeding in accordance with the remedies herein shall be sufficient effort for
such purposes.  Lessee shall be liable, and shall promptly reimburse Lessor, for
all costs and expenses (including reasonable attorney’s fees and costs) incurred
by Lessor as a result of an Event of Default or the exercise or enforcement of
any of Lessor’s remedies, or otherwise arising from or related in any way to the
Lease or any guaranty thereof.  Lessee agrees that, upon any Event of Default,
Lessee will immediately cease and refrain from further use of any software
included as a Financed Item.  No omission or delay by Lessor at any time to
enforce any right or remedy reserved to it, or to require performance of any of
the terms, covenants or provisions hereof by Lessee at any time designated,
shall be a waiver of any such right or remedy to which Lessor is entitled, nor
shall it in any way affect the right of Lessor to enforce such provisions
thereafter.  If Lessor elects to take possession of the Property, Lessor shall
provide Lessee with a reasonable amount of time to complete any required Data
Erasure.

 

15.  FINANCIAL REPORTS.   Within thirty (30) days after Lessor’s request, Lessee
shall deliver all information (including tax returns) requested by Lessor which
Lessor deems reasonably necessary to determine Lessee’s current financial
condition and faithful performance of the terms hereof. This may include:
(i) reviewed or audited annual financial statements (including, without
limitation, a balance sheet, a statement of income, a statement of cash flow, a
statement of changes in equity, and notes to financial statements) within 120
days after Lessee’s fiscal year end, and (ii) management-prepared interim
financial statements within 45 days after the requested reporting period(s).  
Annual statements shall set forth the corresponding figures for the prior fiscal
year in comparative form, all in reasonable detail without any qualification or
exception deemed material by Lessor.  Unless otherwise accepted by Lessor, each
financial statement submitted to Lessor shall be prepared in accordance with
generally accepted accounting principles consistently applied and shall fairly
and accurately present the Lessee’s financial condition and results of
operations for the period to which it pertains.

 

If Lessee has executed a Financial Covenants Rider, Lessee shall maintain the
financial ratios set forth on the most recently executed Financial Covenants
Rider, the terms of which are hereby incorporated herein by this reference. 
Within 120 days after the close of each fiscal year Lessee shall deliver to
Lessor an annual financial-covenants compliance certificate, and within 45 days
after the close of each other quarter Lessee shall deliver to Lessor a quarterly
financial-covenants compliance certificate, in each case certifying the
then-current calculations of the covenants that are required under the Financial
Covenants Rider then in effect hereunder.

 

16.  ENTIRE AGREEMENT, SUCCESSORS AND NOTICE.  There are no agreements or
understandings, written or oral, between Lessor and Lessee with respect to the
Property or Financed Items, other than as set forth herein and in any Schedule. 
This Lease, and accompanying documents, contains the entire agreement between
Lessor and Lessee.  The Lease may not be altered, modified, terminated or
discharged except as evidenced by a writing signed by a duly authorized
representative of Lessor and Lessee.  All of Lessor’s rights, privileges and
indemnities contained herein shall survive the expiration or earlier termination
of the Lease and any Schedules, and the right, privileges and indemnities
contained herein are expressly made for the benefit of, and shall be enforceable
by Lessor, its successors and assigns.  All notices, demands and requests sent
to either party shall be in writing and given by depositing same in the United
States mail, postage prepaid, registered or certified mail with return receipt
requested, overnight courier service or by facsimile transmission.  All notices,
demands and requests shall be sent to the address or facsimile number for such
party as set forth in the Lease or at such other address or number as a party
may provide in writing from time to time.

 

17.  GOVERNING LAW.  This Lease, and the rights and liabilities of the parties
shall be governed by applicable federal law and the laws of the State of Utah. 
Any legal action or proceeding with respect to this Lease shall be brought in
state court sitting in Salt Lake City, UT, and, by execution and delivery of
this Lease, each of the parties consents to the jurisdiction of such court and
waives any defense of lack of jurisdiction or inconvenient forum.  LESSOR AND
LESSEE EACH IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY LITIGATION
ARISING FROM OR RELATED TO THIS LEASE.

 

18.  SEVERABILITY.  In the event any of the provisions of the Lease shall be
held invalid, illegal or unenforceable, that provision shall be considered
inapplicable and omitted, but shall not invalidate the remaining provisions of
the Lease.  In no event shall the Lease be enforced in any way that permits
Lessor to charge or collect interest in excess of the maximum lawful rate.
Lessee agrees that Lessor shall not be subject to any penalties provided by law
for contracting for or collecting interest in excess of the maximum lawful rate
and Lessor agrees to return any such excess to Lessee.

 

19.  FURTHER ASSURANCES.  Lessee agrees to do or perform any such further acts
and to promptly execute and deliver to Lessor such additional certificates,
instruments or other documents as Lessor may request to effect the purposes of
the Lease, to complete and evidence the transactions contemplated hereunder, or
to protect the title, interest and rights of Lessor in the Lease or the
Property.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease on or as of the
day and year first above written.

 

U.S. BANCORP EQUIPMENT FINANCE, INC. -

 

OVERSTOCK.COM, INC.

TECHNOLOGY FINANCE GROUP

 

(LESSEE)

(LESSOR)

 

 

By:

/s/ Paul J. Frisch

 

By:

/s/ Jonathan E. Johnson III

 

An Authorized Officer Thereof

 

Jonathan E. Johnson III, President

 

ADDRESS FOR ALL NOTICES TO LESSOR:

801 Larkspur Landing    Larkspur, CA 94939

 

--------------------------------------------------------------------------------


 

[g182411kii002.jpg]

FINANCIAL COVENANTS RIDER

 

This Financial Covenants Rider (this “Rider”) is attached to the Master Lease
Agreement dated September 17, 2010, as applicable (the “Agreement(s)”), between
OVERSTOCK.COM, INC. (“Obligor”) and U.S. Bancorp Equipment Finance, Inc. —
Technology Finance Group (“Creditor”) and amends such Agreement(s) to add the
following terms and conditions.  Capitalized terms used but not defined herein
are used with the respective meanings specified in the Agreement(s).  If any
terms hereof are inconsistent with the terms of the Agreement(s) or any previous
Financial Covenants Rider, the terms hereof shall prevail.

 

Obligor agrees that, so long as any obligations remain outstanding under any of
the Agreement(s), Obligor shall:

 

(a)                                             Fixed Charge Coverage:  maintain
a minimum Total Fixed Charge Coverage annualized ratio of at least 1.20:1.00,
based on operating results, measured at the end of each fiscal quarter of
Obligor.  “Total Fixed Charge Coverage” is defined as:  Obligor’s EBITDAR minus
the aggregate amount of federal, state, local and/or foreign income taxes
accrued minus declared dividends minus 50% of depreciation expense divided by
Obligor’s (rental expense plus interest expense plus required principal payments
including capitalized leases on a trailing basis).

 

(b)                                             Liquidity:  maintain a minimum
liquidity (defined as cash plus marketable securities) of $30,000,000 in the
aggregate (which amount includes any minimum liquidity required under the
Financing Agreement dated December 22, 2009 with U.S. Bank National Association)
at all times on deposit with U.S. Bank National Association until all amounts
owed under the Agreement are paid in full.  Creditor acknowledges that funds on
deposit at U.S. Bank National Association are not legally restricted, and
Obligor is permitted to withdraw those funds at Obligor’s discretion.  Obligor
acknowledges that not maintaining a minimum liquidity of $30,000,000 will be an
Event of Default under the Lease.  Upon request of Obligor, Creditor will review
Obligor’s current financial condition to determine (in Creditor’s sole
discretion) whether release of this covenant or a reduction in minimum liquidity
is prudent; provided, however, that Creditor shall not unreasonably withhold
Creditor’s release or reduction of this covenant.

 

As used herein, “EBITDAR” means earnings before interest expense, tax expense,
depreciation expense, amortization expense and rent (defined as payments for
real property leases and other operating leases), and “EBITDA” means earnings
before interest expense, tax expense, depreciation expense and amortization
expense.  The “annualized ratio” shall be based on a four-quarter, rolling
average of the then-current fiscal quarter and the immediately preceding three
(3) fiscal quarters of Obligor.

 

In Witness Whereof, the parties hereto have caused this Financial Covenants
Rider to be duly executed as of September 17, 2010.

 

U.S. Bancorp Equipment Finance, Inc. —Technology Finance Group

 

OVERSTOCK.COM, INC.

(CREDITOR)

 

(OBLIGOR)

 

 

 

 

 

 

By:

/s/ Paul J. Frisch

 

By:

/s/ Jonathan E. Johnson III

An Authorized Officer Thereof

 

Jonathan E. Johnson III, President

 

--------------------------------------------------------------------------------